Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks filed on 11/30/2020 have been fully considered and they are persuasive. In particular the elements underlined below, in combination with the rest of the claims, is not taught by the prior art of record. An updated search has been performed and it did not result in any references that either alone or in combination, meet the combination of elements in the claims. Thus, the claims are deemed allowable.
Claim 16. A method of managing a service request by a service request system comprising a first gateway device and one or more staff terminals connected to a service server over an Internet communication network and connected to a local server over a local area communication and one or more call bell devices connected to the first gateway device over the local area communication and configured to transmit call information in response to a customer's input, the method comprising: 
receiving, by the first gateway device, the call information from the one or more call bell devices through the local area communication; 
checking, by the local server, whether the first gateway device is connected with the service server through the Internet communication network or is disconnected from the Internet communication network; 
in an online state that the first gateway device is connected with the service server through the Internet communication network, transmitting, by the first gateway device, the call information to the service server, with which the first gateway device is connected through the Internet communication network, through the Internet communication network, and transmitting, by the service server, the call information to the one or more staff terminals corresponding to a table included in the call information through the Internet communication network; and 
in an offline state that the first gateway device is disconnected from the Internet communication network and is unable to be connected with the service server, receiving, by the local server, the call information of the one or more call bell devices from the first gateway device through the local area communication, and transmitting, by the local server, the call information to the one or more staff terminals corresponding to the table included in the call information or a store terminal through the local area communication.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0342109 to Kim – that discloses a system and method may transmit and process a group message in a store.
USPGPUB 2015/0213532 to Riihola – discloses a method, a device and a computer-readable storage means for implementing electronic service requests. In the method, a customer device comprising a customer program is positioned in the premises of a service provider; service content relating to the service provider is transmitted to the customer program of the customer device, which service content comprises at least operations relating to the service provider; a request is received from the customer program of the customer device, which request relates to at least one operation in the transmitted content; a recipient is determined for the request; the request is sent to a specific recipient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466